Exhibit 10.3

CONFIDENTIAL

ELECTRONIC & TEST EQUIPMENT SCHEDULE

SCHEDULE NO. 001

DATED THIS November 7, 2006

TO LEASE AGREEMENT

DATED AS OF November 7, 2006

 

Lessor & Mailing Address:

  

Lessee & Mailing Address:

General Electric Capital Corporation    Semiconductor Components Industries, LLC
4225 Executive Square Suite 800    5005 East McDowell Road, La Jolla, CA 92037
   Attn: General Counsel    Phoenix, AZ 85008

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”). This Schedule, incorporating by reference the Agreement, constitutes a
separate instrument of lease.

A. Equipment: Subject to the terms and conditions of the Lease, Lessor agrees to
Lease to Lessee the Equipment described below (the “Equipment”).

 

Number

of Units

  

Capitalized

Lessor’s Cost

  

Manufacturer

  

Serial Number

  

Model and Type of Equipment

See Annex ‘A’ attached hereto and made a part hereof, together with all other
attachments, accessories, additions, replacements and substitutions now or
hereafter attached thereto and made a part thereof.

Equipment Location: 23400 NE Glisan Street, Gresham, Multnomah County, Oregon,
97030

B. Financial Terms

 

  1. Advance Rent (if any): $985,292.15

 

  2. Capitalized Lessor’s Cost: $70,000,000.00

 

  3. Basic Term (No. of Months): 72 Months.

 

  4. Basic Term Lease Rate Factor: 1.407560%

 

  5. Lease Commencement Date: November 7, 2006

 

  6. Lessee Federal Tax ID No.: 36-4292817

 

  7. Last Delivery Date: N/A

 

  8. Daily Lease Rate Factor: .0469187%

 

  9. First Termination Date: Twenty-four (24) months after the Lease
Commencement Date.

 

  10. Interim Rent: For the period from and including the Lease Commencement
Date to but not including the Basic Term Commencement Date (“Interim Period”),
Lessee shall pay as rent (“Interim Rent”) for each unit of Equipment, the
product of the Daily Lease Rate Factor times the Capitalized Lessor’s Cost of
such unit times the number of days in the Interim Period. Interim Rent shall be
NOT APPLICABLE.

 

  11. Basic Term Rent. Commencing on November 7, 2006 and on the same day of
each month thereafter (each, a “Rent Payment Date”) during the Basic Term,
Lessee shall pay as rent (“Basic Term Rent”) the product of the Basic Term Lease
Rate Factor times the Capitalized Lessor’s Cost of all Equipment on this
Schedule. Each payment of Basic Term Rent shall be allocated to and shall accrue
for the use of the Equipment for the monthly period beginning on such Rent
Payment Date.

C. Tax Benefits Depreciation Deductions:

 

  1. Depreciation method is the 200 % declining balance method, switching to
straight-line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance.

 

  2. Recovery Period: 5 years.

 

  3. Basis: 100 % of the Capitalized Lessor’s Cost.

 

  4. Gross Taxable Income: Only (A) Basic Rent in the amounts and no earlier
than at the times such payments are accrued and (B) any gain realized by Lessor
on the sale or other disposition of the Equipment at the time of such sale.



--------------------------------------------------------------------------------

CONFIDENTIAL

D. Property Tax

APPLICABLE TO EQUIPMENT LOCATED IN OREGON: Lessee agrees that it will not list
any of such Equipment for property tax purposes or report any property tax
assessed against such Equipment until otherwise directed in writing by Lessor.
Upon receipt of any property tax bill pertaining to such Equipment from the
appropriate taxing authority, Lessor will pay such tax and will invoice Lessee
for the expense. Upon receipt of such invoice, Lessee will promptly reimburse
Lessor for such expense.

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

E. Article 2A Notice

Intentionally Omitted

F. Stipulated Loss and Termination Value Table*

 

# of Base payments

  

Termination
Value

% of Cost

   Stipulated
Loss
Value
% of cost   

# of Base payments

  

Termination
Value

% of Cost

   Stipulated
Loss
Value
% of cost   

# of Base payments

  

Termination
Value

% of Cost

   Stipulated
Loss
Value
% of cost

1

      107.472    25    79.494    83.488    49    51.332    55.329

2

      106.598    26    78.391    82.385    50    50.083    54.081

3

      105.696    27    77.280    81.274    51    48.829    52.827

4

      104.787    28    76.162    80.157    52    47.568    51.566

5

      103.871    29    75.038    79.032    53    46.299    50.297

6

      102.943    30    73.908    77.903    54    45.027    49.024

7

      102.004    31    72.773    76.768    55    43.750    47.748

8

      101.053    32    71.633    75.628    56    42.469    46.467

9

      100.091    33    70.487    74.482    57    41.184    45.183

10

      99.122    34    69.334    73.329    58    39.892    43.891

11

      98.141    35    68.176    72.171    59    38.596    42.595

12

      97.148    36    67.013    71.008    60    37.296    41.294

13

      96.148    37    65.842    69.838    61    36.988    39.987

14

      95.137    38    64.666    68.662    62    34.676    38.675

15

      94.115    39    63.485    67.481    63    33.359    37.359

16

      93.085    40    62.297    66.293    64    32.036    36.035

17

      92.049    41    61.101    65.098    65    30.705    34.704

18

      91.004    42    59.901    63.897    66    29.375    33.375

19

      89.953    43    58.694    62.691    67    28.047    32.047

20

      88.894    44    57.482    61.479    68    26.721    30.721

21

      87.827    45    56.265    60.262    69    25.397    29.396

22

      86.753    46    55.041    59.037    70    24.064    28.064

23

      85.672    47    53.810    57.807    71    22.734    26.734

24

      84.583    48    52.575    56.572    72    21.405    25.405

 

* The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table. In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.



--------------------------------------------------------------------------------

CONFIDENTIAL

G. Modifications and Additions for This Schedule Only

For purposes of this Schedule only, the Agreement is amended as follows:

1. ACCEPTANCE

Pursuant to the provisions of the Lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above is installed;
(ii) Lessee has inspected the Equipment, and all such testing as it deems
necessary has been performed by Lessee, Supplier or the manufacturer; and
(iii) Lessee accepts the Equipment for all purposes of the Lease, the purchase
documents and all attendant documents.

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct in all material respects on
the date hereof and (iii) Lessee has reviewed and approves of the purchase
documents for the Equipment, if any.

2. EQUIPMENT SPECIFIC PROVISIONS

Each reference contained in this Agreement to:

(a) “Adverse Environmental Condition” shall refer to, so long as the Equipment
is in the control of Lessee, (i) the existence or the continuation of the
existence, of an Environmental Emission (including, without limitation, a sudden
or non-sudden accidental or non-accidental Environmental Emission), of, or
exposure to, any substance, chemical, material, pollutant, Contaminant, odor or
audible noise or other release or emission in, into or onto the environment
(including, without limitation, the air, ground, water or any surface) at, in,
by, from or related to any Equipment, (ii) the environmental aspect of the
transportation, storage, treatment or disposal of materials in connection with
the operation of any Equipment or (iii) the violation, or alleged violation of
any statutes, ordinances, orders, rules regulations, permits or licenses of, by
or from any governmental authority, agency or court relating to Environmental
Law connected with any Equipment.

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

(c) “Contaminant” shall refer to those substances which are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCBs”), and radioactive
substances, or other material or substance which has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment, or into
or out of any of the Equipment, including, without limitation, the movement of
any Contaminant or other substance through or in the air, soil, surface water,
groundwater or property.

(f) “Environmental Law” shall mean any federal, foreign, state or local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq .), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq .), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq .), the Clean Air
Act (42 U.S.C. Section 7401 et seq .), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq .), and the Occupational Safety
and Health Act (19 U.S.C. Section 651 et seq .), as these laws have been amended
or supplemented, and any analogous foreign, federal, state or local statutes,
and the regulations promulgated pursuant thereto.



--------------------------------------------------------------------------------

CONFIDENTIAL

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) arising out of or related to any Environmental Claim.

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by lessor, its successors and assigns.

3. EARLY PURCHASE OPTION:

(a) Provided that the Lease has not been earlier terminated and provided further
that Lessee is not in default under the Lease or any other agreement between
Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO MORE THAN 180 DAYS
PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE ELECTION TO EXERCISE SUCH
OPTION, purchase on an AS IS BASIS all (but not less than all) of the Equipment
listed and described in this Schedule on the Rent Payment Date (the “Early
Purchase Date”) which is sixty (60) months from the Basic Term Commencement Date
for a price equal to Thirty Five and 943357/100 percent (35.943357%) of the
Capitalized Lessor’s Cost (the “FMV Early Option Price”), plus all applicable
sales taxes.

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the END OF LEASE
PURCHASE OPTION Section subsection (b) of the Lease hereof) of the Equipment at
the time the option is exercisable. Lessor and Lessee agree that if Lessee makes
any non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall increase the
purchase price to reflect any addition to the price anticipated to result from
such improvement. (The purchase option granted by this subsection shall be
referred to herein as the “Early Purchase Option”.)

(b) If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect. This Schedule is not binding or effective
with respect to the Agreement or Equipment until executed on behalf of Lessor
and Lessee by authorized representatives of Lessor and Lessee, respectively.

BALANCE OF PAGE LEFT INTENTIONALLY BLANK



--------------------------------------------------------------------------------

CONFIDENTIAL

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:     LESSEE: General Electric Capital Corporation     Semiconductor
Components Industries, LLC By:   /s/ JAMES C. SHELLEY     By:   /s/ DONALD A.
COLVIN Name:   James C. Shelley     Name:   Donald A. Colvin Title:   Chief Risk
Officer     Title:   Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX ‘A’

TO SCHEDULE NO. 001

TO MASTER LEASE AGREEMENT

DATED NOVEMBER 7, 2006

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

 

Item

Number

  

ON-SEMI ID #

  

TOOL ID

  

Vendor

  

Model

  

Vintage

  

S/N

  

Description

  

Description

  

Capitalized Lessor’s
Cost

1

   93042300    CED14601    AMAT    Ultima    2000    000063 or CB63    CVD
System    2 HDP Silane, 2 SiN DCVD, STI SiO2, and LI SiN    $1,000,000

2

   93042100    CED14602    AMAT    Ultima    2000    321453    CVD System    2
HDP Silane, 2 SiN DCVD, STI SiO2, and LI SiN    $1,000,000

3

   93041900    CED15601    AMAT    Ultima    2000    319216    CVD System    PSG
HDP Only 1 chamber plumbed, 2nd chamber coming. Multi slot cool down chamber.
Will be a 3 chamber system. Ultima Chambers. 3. Will be brought up. One orienter
/ aligner    $950,000

4

   93039100    CED19601    AMAT    Producer    2000    300420    CVD System   
Running Trimethyl Silane, No TEOS, Twin Chambers, 2 Duals, with ASTEC Genertors.
Not a Stubby Platform, running Black Diamond.    $750,000

5

   93038700    CED19602    AMAT    Producer S    2000    408857    CVD System   
Stubby Platform, N2, O2 HeNF3, - ASTEC Generators on Chambers, 2ea, dual twin
chambers, MethylSilane for Black Diamond.    $850,000

6

   93032600    MET01604    AMAT    Endura 5500    2000    302538    PVD System
   1 Degas; 1 Reactive PC; SIP Ta; Al; SIP Cu    $1,050,000

7

   93032500    MET01605    AMAT    Endura 5500    1997    P150F / 302536    PVD
System    1 Degas; 1 Reactive PC; Encore Ta; Dura Ta; Al; Encore Cu    $950,000

8

   93031700    MET16603    AMAT    Endura 5500    1998    820    PVD System    2
OD, 2PCII, 3 wb PVD, 1-Ti, 1-Co, 1-TiN    $950,000

9

   93031600    MET16604    AMAT    Endura 5500    1998    778    PVD System    2
OD, 2PCII, 4 wb PVD, 1-Ti, 1-Co, 1-TiN, 1-Ni    $950,000

10

   93036800    MET17601    AMAT    Endura 5500    2000    302536    PVD System
   ChD = Vectra IMP Ti, C4 PVD Ti, Ch2 = Al, Ch1 = PVDTi wb, ChA = OD, Ch3 =
Empty    $1,050,000

11

   93036600    MET17602    AMAT    Endura 5500    1999    P776    PVD System   
ChC = PVD IMP Vectra Ti, Ch1 & 4 PVD Ti, Ch2 is Hot Al with cryo pos extendor
for 400C Al, Ch3 is PVD Al water cooled , ChD = PVD Ti wb (all Al Chucks are
ESC)    $1,100,000

12

   93036400    MET17603    AMAT    Endura 5500    n/a    P079    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,050,000

13

   93036900    MET17606    AMAT    Endura 5500    n/a    305624    PVD System   
HP+ Robots, ChD=PVD WB, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al, PC2    $1,100,000

14

   93036700    MET17607    AMAT    Endura 5500    n/a    319278    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,100,000

15

   93036500    MET17608    AMAT    Endura 5500    n/a    321529    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,100,000

16

   93037100    MET17609    AMAT    Endura 5500    n/a    320752    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,100,000

17

   93037000    MET17610    AMAT    Endura 5500    n/a    320783    PVD System   
HP+ Robots, ChD=PVD wb Ti, PVD Ti, Ch1&2 PVD TiN, Ch2&3 PVD Al    $1,100,000

18

   93043100    MET19604    AMAT    Endura 5500    2001    321530    PVD System
   2 PCII, 2 OD, Ch1= Vectra IMP Ti wb, Ch2&3 = TxZ, Pos 4 Empty, HP+ Robots   
$1,100,000

19

   93043500    MET19605    AMAT    Endura 5500    2000    320751    PVD System
   2 PCII, 2 OD, Ch1= Vectra IMP Ti wb, Ch2&3 = TxZ, Pos 4 Empty, HP+ Robots   
$1,100,000

20

   93000800    MET19606    AMAT    Endura 5500    n/a    321765    PVD System   
2 PCII, 2 OD, Ch1= Vectra IMP Ti wb, Ch2&3 = TxZ, Pos 4 has Inficon insitu
Particle monitor, HP+ Robots    $1,100,000

21

   93033400    POL07601    AMAT    Mirra-Mesa    n/a    307340    CMP System   
   $800,000

22

   93032000    POL07603    AMAT    Mirra-Mesa    n/a    402259    CMP System   
   $800,000

23

   93012400    RTP05601    AMAT    Centura RTP XE+    n/a    R561    RTP System
   TPCC Platform, 2 XE+ Chambers, Toxic, 2 cool down stations    $600,000

24

   93012600    RTP05602    AMAT    Centura RTP XE+    n/a    000636    RTP
System    TPCC Platform, 3 XE+ Chambers, Toxic, 2 cool down stations    $650,000

25

   93012500    RTP05603    AMAT    Centura RTP XE+    n/a    317259    RTP
System    TPCC Platform, 3 XE+ Chambers, Toxic, 2 cool down stations    $650,000

26

   93003100    STP18606    ASML    Converted to 750    03-2000    5266    Deep
UV Scanner    Converted to 750 in 2005    $3,500,000

27

   93004000    STP18601    ASML    700C    12-1999    8592    Deep UV Scanner   
   $3,100,000

28

   93004200    STP18605    ASML    700C    04-2000    8912    Deep UV Scanner   
   $3,100,000

29

   93003800    STP19603    ASML    400C    02-2001    7272    I-Line Scanner   
   $1,250,000

30

   93001200    STP19604    ASML    400C    04-2001    8114    I-Line Scanner   
   $1,250,000

31

   93001000    STP19605    ASML    400C    05-2001    7527    I-Line Scanner   
   $1,250,000

32

   93000801    STP19606    ASML    400C    05-2001    7788    I-Line Scanner   
   $1,250,000

33

   93007400    STP19607    ASML    400C    07-2001    3848    I-Line Scanner   
   $1,250,000

34

   93007200    STP19608    ASML    400C    06-2001    9588    I-Line Scanner   
   $1,250,000

35

   93016000 to 93016400    ETH21600    LRC    Alliance A6 9400 PTX    2000   
8980 TM 94-850, 94-849, 94-848, 94-260    Poly Etcher       $900,000

36

   93014500 to 93014900    ETH21602    LRC    Alliance A6 9400 PTX    1999   
8807 TM 94-659, 94-658, 45XL-53, 45XL-229    Poly Etcher    2x 9400, 2x 4520 XL
   $650,000

37

   93017700 to 93018000    ETH21605    LRC    Alliance A6 4520XL    1998    8619
TM 45XL-195, 45XL-89, 45XL-92    Dielectric Etcher    45XL-195 HPT upgrade   
$575,000

38

   93019800 to 93020200    ETH21607    LRC    Alliance A6 Exelan    1999    8799
TM EX 021, EX 011, EX 051, 45XL-194    Dielectric Etcher       $575,000

39

   93019100 to 93019500    ETH21608    LRC    Alliance A6 Exelan    1999    8804
TM EX 18, EX 052, EX 027, EX028    Dielectric Etcher       $575,000

40

   93020600 to 93021000    ETH21609    LRC    Alliance A6 Exelan    2000    8978
TM EX 047, EX 26, EX 304, EX 263    Dielectric Etcher    EX 304 HPT upgrade   
$575,000

41

   93023900 to 93024300    ETH21612    LRC    Alliance A6 9600 PTX    1999   
8669 TM strip 128, 96-149, 96-159, strip 139    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

42

   93024900 to 93025300    ETH21613    LRC    Alliance A6 9600 PTX    1999   
8857 TM strip 232, 96-240, 96-249, strip 223    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

43

   93024400 to 93024800    ETH21614    LRC    Alliance A6 9600 PTX    2000   
80047 TM strip 339, 96-359, 96-358, strip 338    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

44

   93025400 to 93025800    ETH21615    LRC    Alliance A6 9600 PTX    2000   
80304 TM strip 445, 96-465, 96-466, strip 446    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

45

   93023400 to 93023800    ETH21616    LRC    Alliance A6 9600 PTX    2001   
80408 TM strip 515, 96-533, 96-532, strip 514    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

46

   93022400 to 93022800    ETH21617    LRC    Alliance A6 9600 PTX    2001   
80463 TM strip 533, 96-549, 96-548, strip 532    Metal Etcher    2x2 Config /
Microwave strippers    $750,000

47

   93029100 to 93029500    ETH21631    LRC    Alliance A6 9400 DFM/PTX    2001
   80445 TM 94-1229, 94-1228, 94-1230, 94-1045    Poly Etcher    2x DFM, 2x PTX
   $900,000

48

   93027300 to 93027700    ETH21651    LRC    Alliance A6 Exelan    2001   
80415 TM EX305, EX 053, EX303, EX 302    Dielectric Etcher    2x Exelan, 2x HPT
   $575,000

49

   93030500    CED07601    Novellus    C2 Single Sequel    2000    00-10-C25853
   CVD System    C2 Single Sequel Express, silane only    $550,000

50

   93042000    CED07603    Novellus    C2 Single Sequel    2000    00-51-C26182
   CVD System    Single Sequel Silane only SiN-Shrink    $550,000

51

   93037700    CED08603    Novellus    C2 Dual Sequel    2000    00-40-26083   
CVD System    C2 Dual Sequel TEOS Duraflow both Chambers. Undoped TEOS/ Silane
SiN    $725,000

52

   93037500    CED08604    Novellus    C2 Dual Sequel    2000    00-52-C26194   
CVD System    C2 Dual Sequel TEOS Duraflow both Chambers. Undoped TEOS/ Silane
SiN, one Module is plumbed to run CO2    $725,000

53

   93028200    CED09602    Novellus    C2 Dual Speed/ Sequel    1998   
98-34-C25566    CVD System    C2 Shrink, Dual Speed Sequel, no TEOS    $825,000

54

   93041500    CED09603    Novellus    C2 Dual Speed/ Sequel    1999   
99-31-C25702    CVD System    Dual SPEED Sequel Shrink, Silane only - Auto Temp
Control, Plumbed sith SiF4 for FSG    $825,000

55

   93026900    CED09605    Novellus    C2 Dual Speed/ Sequel    2000   
00-39-C26070    CVD System    Dual Speed NanoFill (large Turbo’s), Silane Sequel
   $1,100,000

56

   93041300    CED09606    Novellus    C2 Dual Speed/ Sequel    2000   
00-49-C26153    CVD System    Dual SPEED Sequel Shrink, Silane only - Auto Temp
Control, Plumbed sith SiF4 for FSG    $900,000

57

   93041400    CED09607    Novellus    C2 Dual Speed/ Sequel    2000   
00-51-C26183    CVD System    Dual SPEED Sequel Shrink, Silane only - Auto Temp
Control, Plumbed sith SiF4 for FSG    $900,000

58

   93041600    CED09608    Novellus    C2 Dual Speed/ Sequel    2000   
00-52-C26193    CVD System    Dual SPEED Sequel Shrink, Silane only - Auto Temp
Control, No FSG    $900,000

59

   93043000    CED11601    Novellus    C2 Dual Altus    1997    97-24-5331   
CVD System    Dual Altus W CVD . Running with exclusion ring config    $700,000

60

   93043900    CED11602    Novellus    C2 Dual Altus    1997    97-38-5387   
CVD System    Dual Altus W CVD . Running with exclusion ring config    $700,000

61

   93030600    CED11604    Novellus    C2 Dual Altus    2000    00-13-25875   
CVD System    Dual Altus - Shrink    $750,000

62

   93027800    ETH25601    TEL    Unity M    n/a    UM 0029    Dielectric Etcher
   3x DRM    $1,400,000

63

   93029000    ETH36601    TEL    Unity Me    2003    UME 104    Dielectric
Etcher    1x SCCM, 1 DRM    $800,000

64

   93028900    ETH36602    TEL    Unity Me    2004    UME 116    Dielectric
Etcher    2x DRM    $1,050,000

65

   93003900    TRK04601    TEL    Act 8    03-2000    9200963   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $575,000

66

   93004100    TRK04605    TEL    Act 8    05-2000    9201118   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $575,000

67

   93003000    TRK04606    TEL    Act 8    03-2000    9200964   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $575,000

68

   93003700    TRK05603    TEL    Act 8    03-2001    9212143   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

69

   93001303    TRK05604    TEL    Act 8    04-2001    9212211   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

70

   93001100    TRK05605    TEL    Act 8    05-2001    9212212   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

71

   93000900    TRK05606    TEL    Act 8    06-2001    9212213   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

72

   93007300    TRK05607    TEL    Act 8    08-2001    9212296   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

73

   93007100    TRK05608    TEL    Act 8    08-2001    9212290   
Coater/Developer Track    2C / 2B / 4D / RDS Pumps / WEE/SMIF    $650,000

TOTAL CAPITALIZED LESSOR’S COST

   $70,000,000